Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/31/2020 has been entered.

Status of the Claims
Claims 1, 6, and 11 have been amended; claims 16-18 have been added as new claims; Claims 6-15 are previous withdrawn from consideration as non-elected claims.

Election/Restrictions
Since newly added claim 17 depends on withdrawn claim 6 and newly added claim 18 depends on withdrawn claim 11, therefore claims 6-15 and 17-18 are withdrawn from consideration as non-elected claims. Claims 1-5 and 16 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over US’960, further in view of Ohwaki et al (US 2009/024825 A1, thereafter PG’825) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/15/2020.
Previous rejection of Claim(s) 1-2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al (US 6,425,960 B1, thereafter US’960) is still maintained. Different example in US’960 is used for the rejection.
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Allowance Subject matter
Claim 3 includes allowable subject matter.
Claim 3 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior arts do not specify the claimed particle size distributions as recited in the instant claim (PG’825 is withdrawn from rejection since PG’825 needs Co as essential alloy element).
Notes: Claim 3 is still rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-17 of copending application No. 16/011,131 (US-PG-pub 2019/0055635 A1), which can be overcome by a proper “Terminal disclaimer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al (US 6,425,960 B1, thereafter US’960).
Regarding claim 1, US’960 teaches a soft magnetic alloy with nano-crystalline structure (Col.5, lns.35-44 and Col.7, Lns.38-53 of US’960), which reads on the Fe-based nano-crystalline alloy as recited in the instant claim. The composition comparison between composition ranges in the instant claim and the composition of the sample No.7 in table 4 of US’960 is listed in following table. All of the essential composition ranges the disclosed by the sample No.7 in table 4 of US’960 are within the claimed alloy composition ranges. US’960 specify includes 7.5 at%B, which is very close to the low limit of claimed B (9 at%) in the instant claim. Furthermore, prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the B and Si amounts from the disclosure of US’960 in order to obtain the desired alloy strip (cl.9 and Col.5, lns.45-59 of US’960).

 Element
From instant Claim 1 (in at%) 
US’960 (at%) 
Sample No.7 (table 4)
Within range
(in at%)
M2 is at least one of Nb, Mo, Zr, Ta, W, Hf, Ti, V, Cr, and Mn
2-3
Nb: 2.5
V: 0.7
Nb: 2.5
V: 0.7
Nb + V= 3.2 close 3
B
9-11
7.5
2-25 (cl.9)
Close to 9
Overlapping 9-11
P
1-2
2
2
Cu
0.6-1.5
1.1
1.1
M3 is at least one of C, Si, Al, Ga, and Ge
9-11
Si: 14.0
(0-20)
Overlapping
9-11
Fe
Balance 
Balance 
Balance 

From claim 16 (at%)


Fe
At least 76
balance
overlapping


Still regarding claims 2 and 5, the claimed DSC graph (cl.2) and saturation magnetic flux density (cl.5) are 
Regarding claim 4, US’960 teaches forming amorphous first (Col.3, lns.5-40 and Col.7, ln.38 to Col.8, ln.31 of US’960), which reads on the claimed parent phase as claimed in the instant claim.  
Regarding claim 16, as discussed in the rejection for the instant claim 1, all of the essential alloy composition including Nb, V, B, P, Cu, and Si disclosed by US’960 are within, close or overlapping the claimed alloy composition ranges. Since Fe is balance in the sample No.7 in table 4 of US’960, which is also overlapping the claimed Fe amount according the adjusting of the other alloy elements. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the different alloy elements amounts from the disclosure of US’960 since US’960 teaches the same soft magnetic alloy with nano-crystalline structure throughout whole disclosing range.

Claim(s) 1-2, 4-5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al (US 4,881,989, thereafter US’989).
prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Si amount from the disclosure of US’989 in order to obtain the desired fine crystalline structure alloy (claims 1-6 and Col.6, lns.11-51 of US’989).

Element
From instant Claim 1 (in at%) 
US’989 (at%) 
Sample No.3 (table 3)
Within range
(in at%)
M2 is at least one of Nb, Mo, Zr, Ta, W, Hf, Ti, V, Cr, and Mn
2-3
Nb: 3

Nb: 3
B
9-11
9
9
P
1-2
1
1
Cu
0.6-1.5
1
1
M3 is at least one of C, Si, Al, Ga, and Ge
9-11
Si: 13
(10-24 (cl.6)
Overlapping
9-11
Fe
Balance 
Balance 
Balance 

From claim 16 (at%)


Fe
At least 76
balance
overlapping


Still regarding claims 2 and 5, the claimed DSC graph (cl.2) and saturation magnetic flux density (cl.5) are recognized as properties of the alloy fully depend on the alloy composition and microstructures. Since US’989 teaches the essential same Fe-based nano-crystalline alloy as indicated in the instant invention, the claimed properties would be highly expected in the alloy of US’989. MPEP 2212 01 and 2145 II.
Regarding claim 4, US’989 teaches forming amorphous first (Col.8, ln.64 to Col.9, ln.39 of US’989), which reads on the claimed parent phase as claimed in the instant claim.  
Regarding claim 16, as discussed in the rejection for the instant claim 1, all of the essential alloy composition including Nb, V, B, P, Cu, and Si disclosed by US’989 are within or overlapping the claimed alloy composition ranges. Since Fe is .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Regarding instant claims 1-5 and 16, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-17 of the copending application No. 16/011,131 teaches a similar Fe-based nano-crystalline alloy with all of the alloy composition ranges overlap the claimed alloy composition ranges, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions including M1, B, P, Cu, M2, M3, and Fe from the compositions disclosed by claims 1-17 of the copending application No. 16/011,131 since claims 1-17 of the copending application No. 16/011,131 discloses the same Fe-based nano-crystalline alloy throughout the whole disclosed ranges. Thus, no patentable distinction was found in the instant claims compared with the claims 1-17 of the copending application No. 16/011,131.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-5 and 16 have been considered but they are moot in view the new ground rejection as stated above. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JIE YANG/Primary Examiner, Art Unit 1734